internal_revenue_service department of the treasury index number number washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-119981-98 date date legend x d1 d2 d3 d4 d5 d6 d7 y1 y2 trust1 trust2 trust3 trust4 trust5 trust6 this responds to your letter dated date written on behalf of x requesting a ruling that the termination of x’s s_corporation status was an inadvertent termination under sec_1362 of the internal_revenue_code facts x elected s_corporation status effective d1 at the time x elected s_corporation status x was owned by a and trust1 on d2 a transferred x stock to trust2 on d3 x transferred x stock to trust3 trust sec_1 and were established for the benefit of each of a’s minor children on d4 a established three additional trusts each for the benefit of one of his minor children trust sec_4 and the terms and conditions of trust sec_4 and are identical to those of trust sec_1 and respectively except for the provisions relating to successor trustees on d5 the trustees of trust sec_1 and distributed all of the x stock contained in those trusts to trust sec_4 and respectively x represents that trust sec_1 and collectively the trusts qualify as qualified subchapter_s trusts under sec_1361 and that each trust filed timely an election under sec_1361 to be treated as one during d6 a’s attorney discovered that none of the accounting_income of any of the trusts had been distributed to the beneficiaries since the trusts’ inception additionally a’s attorney learned that the trusts’ accountants filed fiduciary income_tax returns for the trusts consistent with the accumulation of the trusts’ income a’s attorney then advised a and x that the trusts’ status as qualified subchapter_s trusts and valid s_corporation shareholders had terminated as of d7 as a result of their failure to pay their income to the trusts’ beneficiaries thus x’s s_corporation status also terminated as of d7 because of the ineligible shareholders after discovering the error on or about d8 the trusts’ distributed all accumulated income to their respective beneficiaries around the same time the trusts also filed amended returns for the years y1 to y2 and amended individual returns for their respective beneficiaries consistent with the trusts acting as qualified subchapter_s trusts for the relevant time periods x also submitted this request for inadvertent termination relief x represents that the trusts’ failures to pay out the trusts’ incomes were inadvertent and not the result of tax_avoidance retroactive tax planning or an intention to revoke x’s s election moreover x and its shareholders a and the trusts agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require for the period of termination law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qualified_subchapter_s_trust whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the trust’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the trust's s_corporation stock to which the election under sec_1361 applies for purposes of this subsection the term qualified_subchapter_s_trust means a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident of the u s and the terms of which require that i during the life of the current income_beneficiary there is only income_beneficiary of the trust ii any corpus distributed during the life of the income_beneficiary must be distributed to that beneficiary iii the income_interest of the current income_beneficiary terminates on the earlier of the beneficiary’s death or the trust’s termination and iv upon the trust’s termination during the income beneficiary’s life the trust distributes all of its assets to the income_beneficiary under sec_1361 the beneficiary of a qualified_subchapter_s_trust may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the terminating event such corporation is treated as continuing to be an s_corporation during the period specified by the secretary with respect to sec_1362 the committee reports to the subchapter_s_revision_act_of_1982 provide in part as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusions based solely on the facts submitted and representations set forth above we conclude that the termination of x’s subchapter_s_election as of d7 was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d7 and thereafter unless x's election is otherwise terminated except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s original election to be an s_corporation was a valid election under sec_1362 or whether the trusts are qualified subchapter_s trusts within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to x signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures
